Citation Nr: 1744352	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

2.  Entitlement to service connection for chronic migraine headaches.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2001 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2014 ratings decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran previously submitted a claim of entitlement to service connection for headaches which was denied in a November 2006 rating decision because the Veteran did not have a chronic headache condition.  The November 2006 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  Since the November 2006 rating decision, the RO received VA treatment records showing that the Veteran has a chronic migraine disorder.  See April 2011 VA Medical Record.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a).

The Veteran was scheduled for a Board videoconference hearing in September 2017.  Prior to the hearing, the Veteran's counsel requested that the hearing be postponed so that the Veteran may participate in the Prehearing Conference Program.  See August 2017 Correspondence.  In September 2017, counsel submitted a written statement requesting that service connection for PTSD be restored based on the civilian police report and lay witness statements submitted during the appeal process.  The representative further stated that if service connection for PTSD were restored and the claim of entitlement to service connection for headaches granted or remanded, the Veteran would withdraw his request for a hearing.  As service connection for PTSD is being restored in this decision and the claim of service connection for a headache disorder is being remanded, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The issues of entitlement to service connection for chronic migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the original grant of service connection for PTSD in January 2012 was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for the severance of service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that VA improperly severed service connection for PTSD because there is sufficient credible supporting evidence of record showing that the Veteran's reported stressor occurred.  The Board agrees, and restores service connection effective September 1, 2014.  

Once service connection has been granted, it can only be severed where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous."  Id.  

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen, supra.

The Board finds that the competent and credible lay evidence of record, both pre-dating the RO's grant of service connection for PTSD and post-dating its severance, is sufficient credible supporting evidence that the Veteran's reported stressor occurred, and thus severance of service connection was improper.  The RO severed service connection for PTSD on the basis that there was insufficient credible supporting evidence that the claimed in-service stressor occurred.  Specifically, the Veteran reported witnessing the gruesome death of T.D., a friend and family member of one of the Veteran's fellow service members.  The Veteran reported that he saw T.D. lose control of his motorcycle and strike a pole.  He stated that T.D. struck the pole with such a high rate of speed that the impact caused his body to be separated into two pieces.  See May 2010 Stressor Statement VA Form 21-0781a; see also September 2017 Written Statement.  In support of his claim, he submitted a civilian police report that details the events of the accident and corroborates the Veteran's description of what occurred.  See June 2004 Police Report.  The Veteran also submitted the written statement of D.J., another service member who witnessed the accident and confirms that the Veteran was there.  See August 2014 Buddy Statement of D.J.  Although the Veteran's name is not listed on the police report as a witness, D.J. was noted to be at the scene.  See June 2004 Police Report.  Also of record is a written statement from the Veteran's father stating that the Veteran called him from the scene of the accident and was very upset by what he had witnessed.  See September 2017 Written Statement of C.O.  The RO found that there was insufficient credible evidence that the Veteran witnessed the accident in question because the Veteran was not listed as a witness on the police report and because the Veteran incorrectly identified the victim's last name in his earlier statements concerning the accident.  See August 2016 Statement of the Case.

Although the civilian police report and the written statement of D.J. were not of record at the time of the initial rating decision granting service connection for PTSD, the Court has stated that a severance decision regarding service connection focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  See Stallworth, supra.  In this case, the current evidence shows that service connection is warranted for PTSD because the evidence shows that the Veteran has a current diagnosis of PTSD, the October 2011 VA examiner linked the current diagnosis to the Veteran's reported in-service stressor, and there is credible supporting evidence that the Veteran did witness the death of T.D. during a motorcycle accident.  The Board notes that the Veteran is not listed as a witness on the civilian police report but does not find that fact to be dispositive.  Based on the competent and credible report of D.J., whose name is listed on the police report as a witness to the accident, as well as the report of the Veteran's father who stated that he spoke with the Veteran while he was at the scene of the accident, it cannot be said that the evidence of record compels a conclusion to which reasonable minds could not differ.  Such a finding is required for the Board to determine that the January 2012 grant of service connection for PTSD was clearly and unmistakably erroneous.  As VA has not met the high evidentiary burden of showing clear and unmistakable error, the severance of service connection for PTSD effective September 1, 2014 was improper, and the 70 percent rating for this disorder must be restored as of that date.


ORDER

Service connection for PTSD is restored effective September 1, 2014.


REMAND

The Veteran's VA treatment records show that he has been diagnosed with chronic migraine headaches.  During a May 2009 VA medical appointment, the Veteran reported having headaches after hitting his head on a steering wheel during a motor vehicle accident in service.  The Veteran also submitted service treatment records (STRs) showing that he had been involved in two motor vehicle accidents during service.  See April 2011 VA Medical Record; see also July 2004 Medical Record.  The Veteran has not been afforded a VA examination to determine the etiology of his chronic migraine disorder and as such, one should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran provided copies of STRs from Mike O'Callaghan Military Medical Center showing treatment after motor vehicle accidents in service.  These records were not previously of record, indicating that there are outstanding STRs that have not been obtained.  On remand, attempts should be made to obtain all outstanding STRs.  38 C.F.R. § 3.159(c)(2).




Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for chronic migraine headaches.

2.  Obtain any outstanding STRs, including those from Mike O'Callaghan Military Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service migraine headache symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his migraine headache disorder. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not that any of the Veteran's chronic migraine headaches, (1) had their clinical onset during active service, (2) are related to an event, injury or disease incurred in service, (3) are caused by one or more of his service-connected disabilities (PTSD, lumbar strain, left ankle degenerative joint disease, hemorrhoids) or medications taken for these disabilities, or (4) are aggravated by his service-connected disabilities or medications taken for these disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


